Citation Nr: 1509077	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-02 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia with polyps.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a bilateral ankle condition.

4.  Entitlement to service connection for a left shoulder condition.

5.  Entitlement to service connection for a lumbar spine condition.

6.  Entitlement to an initial rating higher than 10 percent for supraventricular arrhythmias.

7.  Entitlement to an initial compensable rating for gastritis.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1981 until retiring in May 2006.

She appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2011 rating decision since issued, however, the RO granted several of the claims she had appealed - specifically, for service connection for supraventricular arrhythmias, tailors bunionette, dermatitis, gastritis, and right ear hearing loss.  She then appealed the effective date assigned for these disabilities, as well as for higher initial ratings for her supraventricular arrhythmias and gastritis, so these "downstream" issues.  But in an even more recent September 2013 rating decision, the RO also granted earlier effective dates, so the only claims that remain are for higher initial ratings for the supraventricular arrhythmias and gastritis and for service connection for cervical dysplasia with polyps, a cervical spine condition, a bilateral ankle condition, a left shoulder condition, and a lumbar spine condition.


In January 2015, in support of these remaining claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

Unfortunately, these remaining claims require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends her cervical dysplasia with polyps, cervical spine condition, bilateral ankle condition, left shoulder condition, and lumbar spine condition are the result of her military service.

With regards to the cervical spine condition, left and right ankle conditions, and lumbar spine condition, she has not been afforded VA compensation examinations for medical nexus opinions concerning the etiologies of these claimed conditions, particularly in terms of their posited relationship with her military service.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient 

competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran testified during her recent hearing that she was treated for all of these conditions during her service, and her service treatment records (STRs) confirm this.  There also is suggestion of their continued existence, so she should be afforded VA compensation examinations for these claimed conditions to determine their etiologies - especially in terms of their posited relationship with her service.

She had a VA examination in November 2011 for her claim for cervical dysplasia with polyps.  The VA examiner diagnosed cervical polyps, so confirmed the Veteran has them, but determined the condition was less likely than not related to cervical polyps she had had in service.  In making this determination, the VA examiner noted that the Veteran's 2009 and 2010 records did not indicate any cervical polyps.  But during her January 2015 hearing, she contended that she continues to have this condition.  Therefore, all relevant post-service treatment records should be obtained, assuming they exist, as well as an addendum opinion regarding the etiology of the Veteran's cervical dysplasia with polyps.

As well, the Veteran had a VA examination in November 2011 for her left shoulder condition.  At the conclusion of that evaluation the diagnosis was tendinitis and non-specific disorders of the bursae and tendon of this shoulder.  The examiner noted that in 2004, so during the Veteran's service, she was diagnosed with a supraspinatus tendon tear that was treated with physical therapy.  However, the VA examiner found the Veteran's current left shoulder condition less likely than not related to her tendon tear in service because there were no service records showing continued complications with her shoulder condition, nor any indication she had received treatment for a shoulder condition since service.  During her hearing, however, she again indicated she has continued to have problems with this shoulder.  And although it is unclear whether she has received any further treatment for this shoulder since retiring from service, the provisions of 38 C.F.R. § 3.303(b), when applicable (see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012)), 

require continuity of symptoms, not instead continuity of treatment.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Therefore, all relevant 
post-service records should be obtained and considered, and an addendum opinion obtained regarding the etiology of her left shoulder condition.

With regards to the claims for higher initial ratings for the supraventricular arrhythmias and gastritis that have been determined to be service-connected disabilities, the Veteran has stated she does not believe the ratings currently assigned for these disabilities adequately address their severity, and that the November 2011 VA compensation examinations she had for them were cursory, at best.  Specifically with regards to the supraventricular arrhythmias, she contends she has had more than four episodes of supraventricular tachycardia (SVT) each year, and that the appropriate testing was not done during her VA examination to determine the true frequency of her SVT.  She further contends that, had the appropriate testing been done, the results would have shown she has even more than four episodes of SVTs each year.

And with regards to her gastritis, she also contends that the VA examination did not adequately assess the severity of this disability, as well as her related gallbladder removal and residuals.

Therefore, as this appeal is already being remanded for other reasons, new VA examinations must be provided as well reassessing the severity of these service-connected disabilities.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent medical treatment or other records the Veteran adequately identifies as needing to be obtained and considered, especially any VA medical treatment records dated since her retirement from service in May 2006.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of her cervical spine condition and lumbar spine condition, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to her military service from January 1981 to May 2006, even if not complained about, diagnosed, or treated since her service.

It therefore is essential the claims file, including a complete copy of this remand, be made available to and reviewed by the examiner for the pertinent history.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of any left and right ankle conditions determined to exist, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to her military service from January 1981 to May 2006, even if not complained about, diagnosed, or treated since her service.

It therefore is essential the claims file, including a complete copy of this remand, be made available to and reviewed by the examiner for the pertinent history.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

4.  Also, if still available, send the claims file back to the VA examiner that performed the November 2011 examinations for the Veteran's cervical dysplasia with polyps and left shoulder condition.  In the event this examiner is no longer available, have someone else with the necessary qualifications provide the additional medical comments that are needed.  No matter who is designated, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether new examinations are needed or, instead, these requested additional medical comments can be provided just with review of the claims file.  If the examiner believes other examinations are needed, then schedule additional VA examinations.

The examiner, whoever designated, is requested to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's cervical dysplasia with polyps is related or attributable to her military service from January 1981 to May 2006, even if not complained about, diagnosed, or treated since her service.

In making this determination, the Veteran should specifically determine whether the Veteran currently has this claimed condition, including specifically cervical dysplasia and cervical polyps, and whether she has any consequent residuals.

As well, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's left shoulder condition is related or attributable to her military service from January 1981 to May 2006, even if not complained about, diagnosed, or treated since her service.

In making this determination, the examiner must consider the Veteran's lay statements regarding her continued 
post-service left shoulder problems.

It therefore is essential the claims file, including a complete copy of this remand, be made available to and reviewed by the examiner for the pertinent history.  The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

5.  Also schedule another VA compensation examination reassessing the severity of the Veteran's supraventricular arrhythmias.  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the symptoms associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.

To this end, the examiner should specify the number of episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia per year, documented by ECG or Holter monitor.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  As well, schedule another VA compensation examination reassessing the severity of the Veteran's gastritis, currently evaluated as a duodenal ulcer under Diagnostic Code 7305.  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the symptoms associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.

The examiner should also discuss any residuals the Veteran has from the removal of her gallbladder while in service. 


The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

7.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

